Citation Nr: 0917141	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for sensory polyneuropathy of the right foot 
(claimed as numbness), to include as secondary to the 
service-connected disability of diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 
10 percent for sensory polyneuropathy of the left foot 
(claimed as numbness), to include as secondary to the 
service-connected disability of diabetes mellitus, type II.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to August 1971 and from October 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for bilateral sensory polyneuropathy of the feet; 
and assigned a separate 10 percent rating for bilateral 
sensory polyneuropathy, effective May 8, 2006 and denied an 
increased rating for PTSD.  The Veteran timely perfected an 
appeal as to the initial disability ratings assigned for the 
bilateral sensory polyneuropathy and the denial of an 
increased rating for PTSD.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2008.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to a TDIU rating may be reasonably 
inferred from the evidence of record.  Thus, this issue will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's clinical signs and manifestations of PTSD 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, thinking and mood due to symptoms of social 
avoidance, isolation, intrusive memories, flashbacks, 
nightmares, insomnia, hypervigilance, occasional startle 
responses, anxiety, depressed mood, memory loss, poor 
concentration, irritability, PTSD-related substance abuse, 
panic attacks, auditory illusions, and anger outbursts; with 
evidence of GAF scores that range from 30 to 55.  The Veteran 
is unable to maintain social relationships and work 
relationships without evidence of grossly inappropriate 
behavior or suicidal ideation.

2.  The Veteran's sensory polyneuropathy of the right foot is 
manifested by symptoms productive of no more than mild 
incomplete paralysis of the sciatic nerve. 

3.  The Veteran's sensory polyneuropathy of the left foot is 
manifested by symptoms productive of no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  After resolving all reasonable doubt in his favor, the 
schedular criteria for a rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for sensory polyneuropathy of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2008). 

3.  The criteria for a disability rating in excess of 10 
percent for sensory polyneuropathy of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1,4.3,  4.7, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the present appeal, the Veteran was provided notice of the 
VCAA in April 2006, prior to the August 2006 rating 
decision.  The Veteran received subsequent VCAA letters in 
June 2006, July 2006, and June 2008.  The VCAA letters 
indicated the types of evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain both his private and VA medical 
treatment records.  The Veteran also received notice 
pertaining to the downstream disability rating and effective 
date elements of the claims, with subsequent adjudication of 
his claims in an October 2008 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Pelegrini and Mayfield, both supra.

Moreover, it is well to observe that service connection for 
bilateral sensory polyneuropathy of the feet has been 
established and an initial rating has been assigned.  Thus, 
the Veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the Veteran service connection and 
assigning an initial disability rating, he filed a notice of 
disagreement contesting the initial ratings assigned.  See 
38 C.F.R. § 3.159(b)(3) (2008).  The RO furnished the Veteran 
a Statement of the Case that addressed the initial ratings 
assigned, included notice of the criteria for a higher rating 
for these conditions, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the June 2008 VCAA letter did not 
satisfy all of the elements required by the recent Vazquez-
Flores decision.  Nonetheless, the Veteran was not prejudiced 
in this instance, as the letter did provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) to support his claim for increased 
compensation.  In addition, the October 2008 Supplemental 
Statement of the Case provided the Veteran with the specific 
rating criteria for his service-connected disability and 
explained how the relevant diagnostic code would be applied.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
April 2006 claim, the Veteran specifically submitted medical 
evidence that showed the severity of his disability.  He also 
discussed the severity of his PTSD and how it affected his 
daily life at his hearing.  Based on this evidence, the Board 
is satisfied that the Veteran had actual knowledge of what 
was necessary to substantiate his increased rating claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The Veteran was afforded a VA examination in May 2006 and 
February 2007 for PTSD and a VA examination in August 2006 
and March 2007 for neuropathy.  Although the VA examiners did 
not have the claims file for review during these examinations 
or conduct electromyogram (EMG) testing, the reports show the 
examiners elicited symptoms from the Veteran, examined the 
Veteran, and provided a diagnosis consistent with previous 
findings and the record.  The Board particularly notes that 
because the VA medical doctor found the Veteran to have 
sensory polyneuropathy of the right and left feet following 
his evaluation of the Veteran in August 2006, (for which 
service-connection at a compensable level is currently in 
effect), the need to conduct EMG testing to diagnose the 
condition causing the Veteran's neurologic deficit is 
obviated.  Therefore, these examinations are adequate.  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes Social 
Security Records, service treatment records, service 
personnel records, private medical records, VA outpatient 
treatment reports, VA examinations, statements from the 
Veteran' social worker and VA physician, as well as 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

II.  Higher Initial Rating and Increased Rating-Pertinent 
Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. 
§ 4.3.

III.  Increased Rating for PTSD

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the Veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

In the present case, the RO granted service connection for 
PTSD in an October 2005 rating decision based on the 
Veteran's current diagnosis and stressor verification 
evidence.  A 50 percent evaluation was assigned.  By way of 
an August 2006 rating decision, the RO denied the Veteran's 
claim for an increased rating and confirmed and continued the 
50 percent rating.  

In an August 2004 written statement, the Veteran's social 
worker, J.A., reported that the Veteran was struggling with 
some serious emotional issues for many years since his 
military experience, particularly with anger management.  He 
reported fights with co-employees, where he picked up an ice 
pick.  She further noted that the Veteran continued to relive 
his experiences in a realistic presentation.  He suffered 
from detachment, numbness, avoidance, irritability, 
hypervigilance, mood swings, mistrustful, insomnia, night 
sweats, anger outbursts, extreme rage, sometimes he had 
"trance-like" states, impulse control, difficulty 
concentrating, panic attacks, feeling of guilt, and self 
blame.  He also reported suicidal thoughts in the past.  He 
did not see pleasure in anything.  The social worker also 
noted that the Veteran consistently ingested alcohol and that 
the severity of his daily functioning kept him tightly 
restricted to his home.  She also reported that the Veteran 
had disorganized thoughts, which increased the likelihood 
that he could employ poor judgment.

The Veteran underwent a VA examination in September 2005.  
The Veteran reported having symptoms of PTSD since he 
returned from Iraq.  He reported anxiety and anger management 
problems.  He takes medication for his symptoms.  He told the 
examiner that he was currently unemployed and had a difficult 
time finding a job due to his medical problems.  He reported 
difficulty with family relationships.  He had one close 
friend that he shoots pool with about once a month, but has 
trouble with this activity due to noise and crowds.  He goes 
to church three times a month.  He reported binge drinking.  
Upon mental status examination, the Veteran was alert, 
oriented, and attentive.  He appeared his stated age.  His 
mood was anxious and his affect was anxious and constricted.  
His speech had regular rate and rhythm and there was some 
evidence of psychomotor agitation.  His thought process was 
logical and coherent.  His thought content was devoid of any 
current auditory or visual hallucinations, although he did 
report such symptoms in the context of nightmares.  There was 
no evidence of delusions.  He denied any current suicidal or 
homicidal ideation.  He denied a history of suicide attempts.  
He reported a history of aggressiveness and that sometimes he 
had thoughts of hurting himself, but denied any intent or 
plan to act on these thoughts.  His memory was mildly 
impaired for immediate information, but was fairly intact for 
recent and remote events.  He was not able to concentrate 
well enough to spell backwards or interpret a Proverb.  He 
had partial insight into his current condition and his 
intelligence was estimated to be average.  The symptoms 
exhibited by the Veteran included nightmares (3 to 4 times 
per week), hypervigilance, detachment, mistrust, exaggerated 
startle response, intrusive thoughts, irritability, anger 
management issues, and insomnia.  He denied that his symptoms 
impacted his activities of daily living, such as feeding, 
bathing or toileting himself.  His social adaptability and 
interaction with others, however, was considerably impaired.  
The examiner estimated that his level of disability to be in 
the considerable range and that the Veteran appeared to be 
capable of handling his own funds.  The VA examiner diagnosed 
him with PTSD and assigned a GAF score of 52.

VA treatment records from September 2005 through January 2006 
reflect that the Veteran was getting along better with his 
wife and that his sleep had improved, although he still had 
nightmares and intrusive thoughts.  His mood was subdued, 
dysphoric, anxious, and irritable.  He reported no suicidal 
or homicidal ideation.  He reported that group therapy was 
helping him not feel so isolated or guarded.  It was noted 
that the Veteran was making progress in a positive direction 
with his social isolation.  The Veteran's GAF scores ranged 
from 49 to 55.

In a January 2006 written statement, the Veteran's social 
worker, J.A., noted that the Veteran continued to suffer from 
PTSD symptoms.  He had intense emotional responses of 
hypervigilance, anxiety, extreme lack of trust, insomnia, 
avoidance, irritability, lack of concentration, mood swings, 
and intrusive nightmares.  She further noted that the 
slightest noise and could trigger the Veteran into a "robot 
like state."  

A February 2006 statement from Dr. A.G. noted that the 
Veteran was unable to maintain sustainable gainful employment 
due to suffering from PTSD symptoms and other emotional 
issues at this time.  However, the Veteran was capable of 
maintaining his financial affairs/funds.

VA treatment records from February 2006 to April 2006 reflect 
that the Veteran denied suicidal or homicidal ideation, and 
psychotic and delusional thoughts.  He reported insomnia, 
intrusive nightmares, irritability, anxiety, hypervigilance, 
difficulty concentrating, anger management issues, impulse 
control, night sweats, and a hyperstartle response.  His GAF 
scores ranged from 45 to 46.  VA treatment records from May 
2006 to March 2007 reflect complaints of the same 
symptomatology as previous records.  The Veteran's GAF scores 
ranged from 46 to 50.

In a November 2006 SSA decision, the Veteran was found to be 
disabled due to his PTSD, panic disorder with agoraphobia and 
dysthymia.  In reaching this determination, the SSA relied on 
the same medical records in the VA claims file.  Therefore, 
the SSA medical records will not be summarized due to the 
repetitive nature of the records.

The Veteran underwent a VA examination in February 2007.  The 
Veteran reported intrusive thoughts on a daily basis, 
particularly at night, insomnia, nightmares, difficulty with 
concentration and short-term memory, paranoia, 
hypervigilance, and an exaggerated startle response.  The 
Veteran takes bupropion with citalopram.  The Veteran has 
never been hospitalized.  He was unemployed.  He stated that 
he resigned from his job because he became increasingly 
irritated at work and tried to run a few people off the road.  
The Veteran was able to complete household chores and 
activities of daily living without assistance.  Upon mental 
status examination, the Veteran was appropriately groomed and 
dressed.  His speech was clear, coherent, and goal-directed.  
His thought process with linear without any delusional 
content.  He was alert to time, place, and person.  His 
short-term memory and concentration were somewhat impaired.  
His long-term memory was within normal limits.  His affect 
was blunted and his mood was dysphoric.  There was no 
evidence of perceptual disturbances and his insight and 
judgment were normal.  The examiner further reported that the 
Veteran had to leave his job due to irritability and that he 
had a distant relationship with his children due to his 
symptoms of PTSD.  He stated that the Veteran was suffering 
from a moderate to severe level of impairment in his social 
and occupational functioning, but that he was capable of 
managing his own funds.  The Veteran was assigned a GAF score 
of 40.  

Similar symptoms were reported in the May 2007 through 
November 2008 VA treatment records.  The Veteran's GAF scores 
ranged from 49 to 50, with the most recent GAF score of 50.

At the December 2008 hearing, the Veteran testified that he 
had difficulty getting along with his family, particularly 
his grandchildren.  He also testified that he hit is teenage 
grandson and granddaughter due to irritability one time and 
tries to avoid them.  (See December 2008 Hearing Transcript, 
pp 10-12, 21.).  He further testified that his PTSD affected 
his employment as a truck driver due to anger/ "road rage" 
issues, which caused a traffic accident.  The Veteran was 
relieved of his job shortly after the accident.  (Id. at 11).  
The Veteran also testified that he received PTSD treatment on 
a weekly basis.  (Id.)

The Veteran's clinical signs and manifestations of PTSD more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
thinking and mood due to symptoms of social avoidance, 
isolation, intrusive memories, flashbacks, nightmares, 
insomnia, hypervigilance, occasional startle responses, 
anxiety, depressed mood, memory loss, poor concentration, 
irritability, PTSD-related substance abuse, panic attacks, 
auditory illusions, and anger outbursts; with evidence of GAF 
scores that range from 30 to 55.  The Veteran is unable to 
maintain social relationships and work relationships without 
evidence of grossly inappropriate behavior or suicidal 
ideation.  The medical evidence suggests that the Veteran is 
unable to maintain employment due to his PTSD symptoms, which 
is supported by the SSA finding that the Veteran was disabled 
due to, in part, his PTSD.  Although his PTSD symptoms 
prevent him from working, they do not reach the level of 
those manifestations for the 100 percent schedular 
evaluation.  Specifically, this inability to work has not 
been due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; an intermittent inability to perform 
activities of daily living such as maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, his own occupation or his 
own name.  Taking all of this evidence into consideration, 
the Board finds that the Veteran's disability picture more 
nearly approximates the criteria for a 70 percent rating.

The Veteran's PTSD has been no more than 70 percent disabling 
since the effective date of his claim for increase in April 
2006, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.  See Hart, supra.

Overall, the Board concludes that a 70 percent rating is 
warranted for PTSD.  

IV.  Higher Initial Rating for Bilateral Sensory 
Polyneuropathy of the Feet

The Veteran's left leg and right leg sensory polyneuropathy 
are each evaluated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8520. 
 
Under Diagnostic Code 8520, pertaining to the sciatic nerve: 
a 10 percent evaluation is warranted for mild incomplete 
paralysis; a 20 percent evaluation is warranted for moderate 
incomplete paralysis; a 40 percent evaluation is warranted 
for moderately severe incomplete paralysis; a 60 percent 
rating is warranted for severe incomplete paralysis, with 
marked muscular atrophy; and an 80 percent rating is 
warranted for complete paralysis, where the foot dangles and 
drops, no active movement is possible of the muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A June 2006 diabetes examination reflects that the Veteran 
complained of numbness of the feet.  The examiner noted that 
the Veteran had subjective complaints consistent with 
neuropathic pain.

In August 2006, the Veteran underwent a VA examination for 
peripheral nerves.  The Veteran complained of numbness of the 
feet, but denied any motor weakness or any numbness of the 
hands.  The Veteran was under no treatment for his neuropathy 
at that time and never had a nerve conduction test.  He 
further reported that prolonged standing and walking caused 
increased pain.  The physical examination revealed a well-
nourished male in no acute distress.  A neurological 
examination revealed deep tendon reflexes that were 1-2+ and 
symmetrical in all four extremities.  The Pinprick was 
perceived as 80 percent of normal in the toes bilaterally.  
Vibration sensation was slightly diminished in the toes 
bilaterally.  Extensor digitorum brevis muscle bulk was 
normal in both feet.  Gait was normal.  The Veteran was 
diagnosed with sensory polyneuropathy involving both feet.

The Veteran underwent another VA examination in March 2007.  
The Veteran reported that the neuropathy affected his unusual 
occupation when he was working in that he could not feel the 
brake pedal normally.  In terms of daily living, the Veteran 
reported that he did not like the way the neuropathy felt, 
but otherwise it did not affect his activities of daily 
living.  Upon physical examination, the Veteran was well-
nourished with no acute distress.  The neurological 
evaluation revealed that the deep tendon reflexes were 2+ in 
all four extremities and were symmetrical.  The motor 
strength and bulk were normal in the first dorsal interosseus 
muscles of the hands bilaterally and the extensor digitorum 
brevis muscles of the feet bilaterally.  The pin prick and 
vibratory sensation were normal in the extremities.  The VA 
examiner found no objective evidence of sensory neuropathy.

At the December 2008 hearing, the Veteran testified that he 
had more difficulty with distance walking.  (See December 
2008 Hearing Transcript, pp. 3-4).  He also reported swelling 
of the legs and numbness.  (Id. at 5).  He also testified 
that he limits his walking because of his neuropathy and also 
wears orthopedic shoes because of his diabetes.  (Id. at 6).

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent each for the Veteran's 
left leg and right leg sensory polyneuropathy is not 
warranted.  The Board has based its conclusions on the 
medical evidence outlined above, which shows symptoms 
productive of no more than mild incomplete paralysis of the 
sciatic nerve in the lower extremities bilaterally, despite 
the Veteran's complaints of pain at his VA examinations.  In 
the absence of radiculopathy that is more than mild in 
degree, and when involvement is wholly sensory, there is no 
schedular basis for an initial evaluation in excess of 10 
percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 
 
The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 10 
percent evaluation at any time since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
In otherwords, the Veteran's left leg and right leg sensory 
polyneuropathy has been no more than 10 percent disabling 
since the effective date of his award, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a rating in excess of 10 percent is not 
warranted for left leg and right leg sensory polyneuropathy.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, supra.  The benefits sought on appeal 
are accordingly denied. 


V.  Extra-Schedular Consideration

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected disabilities (i.e., PTSD and bilateral 
sensory polyneuropathy of the feet) such as render 
impractical the application of the regular schedular 
standards.  The test is a stringent one for, the United 
States Court of Veterans Appeals (Court) has held, "it is 
necessary that the record reflect some factor which takes the 
claimant outside of the norm of such veteran.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Clearly, due to the nature and severity of the Veteran's 
service-connected PTSD and bilateral sensory polyneuropathy 
of the feet, interference with the Veteran's employment is 
foreseeable.  However, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disabilities in question, nor interference with employment to 
a degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the Veteran outside of the 
norm, or which presents an exceptional case where the ratings 
currently assigned for disabilities in question are found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).






ORDER

An increased disability rating of 70 percent for PTSD, is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

An initial disability rating in excess of 10 percent for 
sensory polyneuropathy of the right foot (claimed as 
numbness), to include as secondary to the service-connected 
disability of diabetes mellitus, type II, is denied.

An initial disability rating in excess of 10 percent for 
sensory polyneuropathy of the foot (claimed as numbness), to 
include as secondary to the service-connected disability of 
diabetes mellitus, type II, is denied.


REMAND

Having found that the record evidence favorably supports a 70 
percent schedular rating for the Veteran's service connected 
PTSD, the Board also observes that the medical evidence seems 
to suggests that the Veteran is unable to maintain employment 
due, in part, to his PTSD symptoms.  Here, where there is a 
claim for an increase rating from a Veteran whose schedular 
rating meets the minimum criteria under 38 C.F.R. § 4.16(a) 
and there is evidence of unemployability associated with that 
service connected disability, consideration of that claim for 
increase must also include a reasonably raised claim for a 
TDIU rating.  See Norris v. West, 12 Vet. App. 413, 419-422 
(1999).  Hence, the Board may infer a TDIU claim if the issue 
was raised in the context of an appealed increased-rating 
claim, as in this case.  Id.  Thus, in light of the medical 
evidence of record, including the SSA findings, which suggest 
that the Veteran is unemployable due, in part, to his PTSD 
symptoms, the Board determines that development and 
adjudication of the TDIU claim is essential to avoid 
potential prejudice to the Veteran.




Accordingly, the matter is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a TDIU rating, the RO/AMC 
should send the Veteran and his 
representative a letter that complies 
with the notification requirements of the 
VCAA, to include the notice requirements 
of 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b) (2008).

2.  After undertaking any development 
deemed appropriate, to include scheduling 
a VA examination, if in order, the RO/AMC 
should prepare a rating decision and 
adjudicate the Veteran's claim for a TDIU 
rating, on the basis of all the evidence 
on file and all governing legal 
authority, inclusive of 38 C.F.R. § 
4.16(a) (2008).  The Veteran should be 
notified of the determination and of his 
appellate rights.  If, and only if, the 
Veteran files a notice of disagreement, 
and perfects the appeal by filing a 
substantive appeal after a statement of 
case is furnished on the TDIU issue 
should this claim be returned to the 
Board.

The purpose of this REMAND is to ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


